Appeal from a judgment, rendered in favor of the plaintiff after a trial by jury, and from the order denying a motion for a new trial. The action was brought to recover an accidental death benefit provided for in a life insurance policy. The assured, plaintiff’s husband, was struck by a railroad locomotive on a grade crossing in Johnson City, N. Y., and died from injuries sustained thereby. It is defendant’s contention that the assured committed suicide by throwing himself against or in front of the locomotive. From the facts and circumstances developed on the trial the jury was clearly justified in drawing a contrary inference, and in finding that his death was accidental. Judgment and order appealed from unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffeman, Sehenck and Foster, JJ.